              Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 1 of 12




                                      Exhibit A

                                   Proposed Order




DOCS_DE:229977.2 57095/001
              Case 19-12153-KBO               Doc 608-2        Filed 07/31/20         Page 2 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:
                                                                Chapter 7
BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1
                                                                Case No. 19-12153 (KBO)

                  Debtors.                                      (Jointly Administered)

                                                                Re: Docket No. ____

    ORDER GRANTING MOTION OF GEORGE L. MILLER, CHAPTER 7 TRUSTEE,
              TO APPROVE SETTLEMENT AGREEMENT WITH
                  METAL TRADER INC. (TRIAD METAL)

                  Upon consideration of the Motion of George L. Miller, Chapter 7 Trustee, to

Approve Settlement Agreement with Metal Trader Inc. (Triad Metal) (the “Motion”) of George

L. Miller, chapter 7 trustee (the “Trustee”) to the estates of the above-captioned debtors (the

“Debtors”), for entry of an order (this “Order”), pursuant to sections 105(a) and 363(b) of

the Bankruptcy Code and Bankruptcy Rule 9019, to approve the Settlement Agreement and

Mutual Release (the “Settlement Agreement”)2 between the Trustee and Metal Trader Inc. (Triad

Metal) (“Metal Trader,” and together with the Trustee, the “Parties”), a copy of which is attached

to this Order as Exhibit 1; the Court having reviewed the Motion and the Settlement Agreement

and having considered the record with respect to the Motion; the Court having found that (a) the

Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012, and that this Court may enter a final order consistent with Article III of


1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are
Bayou Steel BD Holdings, L.L.C., a Delaware limited liability company (1984), BD Bayou Steel Investment, LLC,
a Delaware limited liability company (1222), and BD LaPlace, LLC, a Delaware limited liability company (5783).
The Debtors’ former location was: 138 Highway 3217, LaPlace, Louisiana 70068.
2
 Capitalized terms not defined herein have the meanings used in the Motion or Settlement Agreement, as
applicable.
                                                          1
DOCS_DE:229977.2 57095/001
              Case 19-12153-KBO              Doc 608-2     Filed 07/31/20     Page 3 of 12




the United States Constitution, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b), (c)

notice of the Motion was sufficient under the circumstances and in full compliance with

Bankruptcy Rule 2002 and the local rules of this Court, (d) the Settlement Agreement (i) is the

product of good faith, arms’ length negotiations among the Parties, without collusion, (ii) is fair,

reasonable, appropriate and in the best interests of the Debtors’ estates and (iii) represents a

sound exercise of the Trustee’s business judgment and (e) each of the Parties to the Settlement

Agreement provided sufficient consideration for the transactions contemplated by the Settlement

Agreement; and the Court having determined that the legal and factual bases set forth in the

Motion and at the Hearing establish just cause for the relief granted herein; IT IS HEREBY

ORDERED THAT:

                 1.          The Motion is granted as set forth herein.

                 2.          The terms of the Settlement Agreement attached hereto as Exhibit 1 are

APPROVED in their entirety pursuant to sections 105(a) and 363(b) of the Bankruptcy Code and

Bankruptcy Rule 9019.

                 3.          The Parties are hereby authorized to take such additional actions or

execute such additional documents as are necessary or appropriate to implement the terms of the

Settlement Agreement.

                 4.          Notwithstanding the possible applicability of Rules 6004, 7062, or 9014 of

the Bankruptcy Rules, any other Bankruptcy Rule, this Order shall be immediately effective and

enforceable upon its entry and there shall be no stay of effectiveness or execution of this Order.

                 5.          The Court shall retain exclusive jurisdiction over any and all matters

arising from or related to the implementation, interpretation, or enforcement of the Settlement

Agreement or this Order.



                                                       2
DOCS_DE:229977.2 57095/001
Case 19-12153-KBO    Doc 608-2   Filed 07/31/20   Page 4 of 12




                        EXHIBIT 1

                    Settlement Agreement
Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 5 of 12
Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 6 of 12
Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 7 of 12
Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 8 of 12
Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 9 of 12
Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 10 of 12
Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 11 of 12
Case 19-12153-KBO   Doc 608-2   Filed 07/31/20   Page 12 of 12
